Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 1 of 8 Pageid#: 8664




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division



   ELIZABETH SINES, SETH
   WISPELWEY, MARISSA BLAIR, APRIL
   MUNIZ, MARCUS MARTIN, NATALIE
   ROMERO, CHELSEA ALVARADO,
   JOHN DOE, and THOMAS BAKER,

                                      Plaintiffs,    Civil Action No. 3:17-cv-00072-NKM-JCH

    v.

    JASON KESSLER, et al.,

                                      Defendants.



    DECLARATION OF ALAN LEVINE, ESQ. IN SPPORT OF PLAINTIFFS’ MOTION
     FOR DIRECT ACCESS TO CERTAIN DISCOVERY OF DEFENDANT KESSLER

  I, Alan Levine, Esq., pursuant to 28 U.S.C. § 1746, declare as follows:

     1. I am a senior counsel at the law firm Cooley LLP, one of the law firms representing

         Plaintiffs in this action.

     2. I submit this Declaration in support of Plaintiffs’ Motion for Direct Access to Certain

         Discovery of Defendant Kessler (“Kessler”).

     3. On or about January 25, 2018, Plaintiffs served Kessler with Plaintiffs’ First Set of

         Interrogatories and Plaintiffs’ First Set of Requests for Production of Documents. True

         and correct copies of Plaintiffs’ First Set of Interrogatories and First Set of Requests for

         Production of Documents are attached as Exhibits 1 and 2 to this Declaration.

     4. On or about April 11, 2018, Kessler responded to Plaintiffs’ First Set of Interrogatories and

         First Set of Requests for the Production of Documents. In his untimely response to
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 2 of 8 Pageid#: 8665




        Plaintiffs’ discovery requests, Kessler identified only a single email account as containing

        communications relevant to Plaintiffs’ discovery requests:                                    .

        A true and correct copy of Kessler’s response is attached as Exhibit 3 to this Declaration.

     5. On May 15, 2018 and May 16, 2018, Kessler also sat for a deposition in this action. During

        two days of sworn testimony, Defendant Kessler testified only as to his use of his

        previously disclosed email account,                                    .   Kessler did not

        disclose any additional email accounts throughout the course of his deposition. A true and

        correct copy of relevant excerpts from Defendant Kessler’s deposition transcript is attached

        to this Declaration as Exhibit 4.

     6. On October 2, 2018, Plaintiffs filed a motion to compel requesting that the Court order

        Defendants to permit inspection and imaging of their electronic devices and social media

        accounts. (Dkt. 354.) As of the filing of Plaintiffs’ motion to compel, Kessler had not

        produced any documents from his imaged electronic devices responsive to the search terms

        provided by Plaintiffs on July 19, 2018. (Dkts. 354, 354-27).

     7. On November 13, 2018, the Court granted Plaintiffs’ motion to compel and, on November

        19, 2018, the Court further entered a Stipulation and Order for the Imaging, Preservation

        and Production of Documents, which established a process for the review of Defendants’

        documents. (Dkts. 379, 383.) Under this system, Defendants were first required to

        complete and provide an ESI Certification to Plaintiffs within 14 days of the date of the

        entry of the Stipulation and Order. (Dkt. 383.) Defendants were then required to “make

        available to the Third Party Discovery Vendor for imaging and collection any Electronic

        Device or Social Media Account identified on Exhibit A and selected by Plaintiffs pursuant

        to this paragraph” within 28 days. (Id.) Following those submissions, the Third Party



                                                 2
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 3 of 8 Pageid#: 8666




        Discovery Vendor would image the documents applying mutually agreed search

        parameters, after which Defendants would “review the results of the collection and produce

        to Plaintiffs those non-privileged Documents that are responsive to the Discovery

        Requests.” (Id.)

     8. On or about December 5, 2018, Kessler provided Plaintiffs with his ESI Certification

        pursuant to the Court’s Order compelling production. Kessler once again identified his

        single the email account,                                  . A true and correct copy of

        Defendant Kessler’s ESI Certification is attached as Exhibit 5 to this Declaration.

     9. On or about April 10, 2019, well over one year since Plaintiffs served Kessler with their

        initial discovery requests, Defendant Kessler provided Plaintiffs with a Supplemental ESI

        Certification which, for the first time, disclosed the existence of two additional email

        accounts:                                    and                             . A true and

        correct copy of Kessler’s Supplemental ESI Certification is attached as Exhibit 6 to this

        Declaration.

     10. On October 18, 2019, Kessler’s counsel sent Plaintiffs’ counsel an email explaining that

        he had inadvertently failed to pass along additional social media accounts identified by

        Kessler more than four months prior. Kessler’s counsel accordingly forwarded an email

        from Kessler dated June 17, 2019, in which Kessler disclosed multiple accounts on the

        Russian social media platform VK registered with the username                            .

        Additionally, Kessler indicated that he registered a now defunct Facebook account with the

        username                       . True and correct copies of these emails are attached as

        Exhibits 7 and 8 to this Declaration.




                                                 3
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 4 of 8 Pageid#: 8667




     11. On November 27, 2019, the Court entered an Order adopting in part the parties’ joint

        proposed discovery schedule. The Court set a deadline of 5:00pm EST on February 5,

        2020 for the production of all discoverable material, and further set a deadline of July 17,

        2020 for the completion of party depositions. (Dkt. 597.)

     12. On January 24, 2020, I sent an email to Kessler’s counsel cataloguing numerous discovery

        deficiencies and violations Plaintiffs have discovered with regard to Kessler. In this email,

        I raised what appeared to be the existence of undisclosed email accounts identified in

        Kessler’s June 17, 2019 email to his counsel.      A true and correct copy of this email is

        attached as Exhibit 9 to this Declaration.

     13. On January 30, 2020, less than one week before the Court imposed deadline for production,

        Kessler’s counsel responded to this email and formally confirmed, for the first time, more

        than two years since the onset of discovery, that Kessler utilized not one, but two, additional

        email accounts:                           and                      . A true and correct copy

        of this email is attached as Exhibit 10 to this Declaration.

     14. On February 5, 2020, the deadline for production passed without Plaintiffs receiving

        documents from any of Kessler’s recently disclosed email accounts.

     15. Based on Kessler’s evident history of failing to accurate disclose his email accounts,

        Plaintiffs have no basis to believe that Kessler will undertake a good faith, timely review

        of documents from these newly disclosed email accounts before the Third Party Discovery

        Vendor is authorized to turn over any documents to Plaintiffs.

     16. Plaintiffs are further facing a deadline of July 17, 2020 for the completion of party

        depositions. Plaintiffs require the immediate production of Kessler’s additional documents

        so as to enable Plaintiffs to fully prepare for Defendant depositions within the allotted five



                                                     4
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 5 of 8 Pageid#: 8668




         month time span. This is especially true considering Kessler’s self-described role as a

         leader of the efforts to organize the Unite the Right rally in Charlottesville. (See Ex. 11 at

         131:13-15 (“Q. And you wanted to be the leader, the organizer, of that rally. A. Yes, sir.”).)

     17. Any additional delay in Plaintiffs’ review of documents from Kessler’s recently disclosed

         email accounts will accordingly only serve to further frustrate the completion of discovery

         in this action, while simultaneously subjecting Plaintiffs to significant prejudice in

         connection with their imminent preparation for party depositions.



  Dated: February 12, 2020                               Respectfully submitted,

                                                         /s/ Alan Levine
                                                         Alan Levine (pro hac vice)
                                                         COOLEY LLP
                                                         55 Hudson Yards
                                                         New York, NY 10001
                                                         Telephone: (212) 479-6260
                                                         Fax: (212) 479-6275
                                                         alevine@cooley.com
  Of Counsel:

   Roberta A. Kaplan (pro hac vice)                    Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                        Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)                  William A. Isaacson (pro hac vice)
   Joshua A. Matz (pro hac vice)                       BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)                     1401 New York Ave, NW
   KAPLAN HECKER & FINK, LLP                           Washington, DC 20005
   350 Fifth Avenue, Suite 7110                        Telephone: (202) 237-2727
   New York, NY 10118                                  Fax: (202) 237-6131
   Telephone: (212) 763-0883                           kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                            jphillips@bsfllp.com
   jfink@kaplanhecker.com                              wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com                              Joshua J. Libling (pro hac vice)
   mbloch@kaplanhecker.com                             Yotam Barkai (pro hac vice)
                                                       BOIES SCHILLER FLEXNER LLP
   David E. Mills (pro hac vice)                       55 Hudson Yards, 20th Floor
   Joshua M. Siegel (VSB 73416)                        New York, NY 10001
   COOLEY LLP                                          Telephone: (212) 446-2300


                                                   5
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 6 of 8 Pageid#: 8669




   1299 Pennsylvania Avenue, NW            Fax: (212) 446-2350
   Suite 700                               jlibling@bsfllp.com
   Washington, DC 20004                    ybarkai@bsfllp.com
   Telephone: (202) 842-7800
   Fax: (202) 842-7899                     J. Benjamin Rottenborn (VSB No. 84796)
   dmills@cooley.com                       Erin B. Ashwell (VSB No. 79538)
   jsiegel@cooley.com                      Woods Rogers PLC
                                           10 South Jefferson Street, Suite 1400
   Robert T. Cahill (VSB 38562)            Roanoke, Va. 24011
   COOLEY LLP                              Tel: (540) 983-7600
   11951 Freedom Drive, 14th Floor         Fax: (540) 983-7711
   Reston, VA 20190-5656                   brottenborn@woodsrogers.com
   Telephone: (703) 456-8000               eashwell@woodsrogers.com
   Fax: (703) 456-8100
   rcahill@cooley.com




                                           Counsel for Plaintiffs




                                       6
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 7 of 8 Pageid#: 8670




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020, the foregoing was filed with the Clerk of
  Court through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                            James E. Kolenich
   David L. Hauck                                     Kolenich Law Office
   David L. Campbell                                  9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                               Elmer Woodard
   dhauck@dhdglaw.com                                 5661 US Hwy 29
   dcampbell@dhdglaw.com                              Blairs, VA 24527
                                                      isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                      Counsel for Defendants Matthew Parrott,
   Bryan Jones                                        Traditionalist Worker Party, Jason Kessler,
   106 W. South St., Suite 211                        Nathan Damigo, and Identity Europa, Inc.
   Charlottesville, VA 22902                          (Identity Evropa)
   bryan@bjoneslegal.com
                                                      John A. DiNucci
   Counsel for Defendants Michael Hill,               Law Office of John A. DiNucci
   Michael Tubbs, and League of the South             8180 Greensboro Drive, Suite 1150
                                                      McLean, VA 22102
   W. Edward ReBrook                                  dinuccilaw@outlook.com
   The ReBrook Law Office
   6013 Clerkenwell Court                             Counsel for Defendant Richard Spencer
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist
   Movement, Nationalist Front and Jeff Schoep


          I further hereby certify that on February 12, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Robert Ray                                         Matthew Heimbach
   azzmador@gmail.com                                 matthew.w.heimbach@gmail.com

   Vanguard America                                   Christopher Cantwell
   c/o Dillon Hopper                                  christopher.cantwell@gmail.com
   dillon_hopper@protonmail.com

   Elliott Kline
   eli.f.mosley@gmail.com

                                                  7
Case 3:17-cv-00072-NKM-JCH Document 653 Filed 02/12/20 Page 8 of 8 Pageid#: 8671




   deplorabletruth@gmail.com


                                           /s/ Alan Levine
                                           Alan Levine (pro hac vice)
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           Telephone: (212) 479-6260
                                           Fax: (212) 479-6275
                                           alevine@cooley.com

                                           Counsel for Plaintiffs




                                       8
